Dear Mayor Tallo:
Entergy would like to donate funds for the web casting of city council meetings and has asked that the City acknowledge the donation during the web cast.  The City questions if it may do so and also questions if Entergy's donation can be in the form of a reimbursement after the purchase of the equipment needed for the web cast is made.
It is our opinion that the City of Hammond may receive the donation and acknowledge it during the web cast.  Although Article 7, Section 14 of the Louisiana Constitution prohibits the state or any of its political subdivisions from donating public funds or assets, it does not in anyway prohibit the state or a political subdivision of the state from receiving a donation.  Certainly donations can be made with a condition and we see no problem with the City acknowledging the donation during the web cast.
We recommend that Entergy actually donate the equipment rather than funds for the equipment because once funds are received by the City, they are public funds and thus are subject to the public bid law.  If Entergy reimburses the City after it purchases the equipment, the City must still comply with the public bid law when it initially purchases the equipment.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  December 2, 2002